Name: 2011/327/EU: Decision of the Representatives of the Governments of the Member States of 1Ã June 2011 on the handling of documents of EU civilian crisis management missions and military operations and repealing Decision 2008/836
 Type: Decision
 Subject Matter: European construction;  documentation;  information and information processing
 Date Published: 2011-06-02

 2.6.2011 EN Official Journal of the European Union L 147/20 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 1 June 2011 on the handling of documents of EU civilian crisis management missions and military operations and repealing Decision 2008/836 (2011/327/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Whereas: (1) Decision 2008/836 of the Representatives of the Governments of the Member States of 29 October 2008 on the treatment of documents of EU civilian crisis management missions and military operations (1) provides that documents of EU civilian crisis management missions and military operations are, upon termination of those missions and operations, archived by the General Secretariat of the Council (GSC). For the purposes of applying Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (2) and Council Regulation (EEC, Euratom) No 354/83 of 1 February 1983 concerning the opening to the public of the historical archives of the European Economic Community and the European Atomic Energy Community (3), the documents of EU civilian crisis management missions and military operations have been considered as documents held by the Council. (2) Article 11(2) of Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (4) (EEAS), provides that the relevant archives of the departments transferred from the GSC and the Commission are to be transferred to the EEAS. (3) For the sake of consistency, it is necessary that documents of EU civilian crisis management missions and military operations be archived by the EEAS, upon termination of those missions and operations. (4) Pursuant to Article 10 of Decision 2010/427/EU, the EEAS should ensure that documents classified by Member States or other authorities are protected in accordance with the security rules for the EEAS. (5) The documents of EU civilian crisis management missions and military operations should be held in a specific location in the archives of the EEAS. The personnel handling these documents should receive training on Common Security and Defence Policy documents and on the handling of classified information in that context. (6) For the sake of clarity, it is appropriate to repeal Decision 2008/836, HAVE ADOPTED THIS DECISION: Article 1 1. For the purposes of applying Regulation (EC) No 1049/2001 and Regulation (EEC, Euratom) No 354/83, documents of terminated, on-going and future EU civilian crisis management missions and military operations conducted under the auspices of the Council shall, upon termination of those missions and operations, be archived by the EEAS and henceforth be considered as documents held by it. 2. The documents referred to in paragraph 1 shall not include documents relating to staff issues, contracts with third parties and documents pertaining thereto, or ephemeral documents. 3. The Member States shall assist the EEAS in obtaining the documents referred to in paragraph 1. Article 2 Decision 2008/836 of 29 October 2008 is repealed. Article 3 1. This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. 2. It shall apply from the day on which the Secretary-General of the Council of the European Union and the Executive Secretary-General of the European External Action Service agree that the necessary operational and archiving facilities are in place at the EEAS. Done at Brussels, 1 June 2011. The President GYÃ RKÃ S P. (1) OJ L 299, 8.11.2008, p. 34. (2) OJ L 145, 31.5.2001, p. 43. (3) OJ L 43, 15.2.1983, p. 1. (4) OJ L 201, 3.8.2010, p. 30.